


110 HR 7244 IH: To amend the National Voter Registration Act of 1993 to

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7244
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  establish notice and review requirements for the removal of individuals from
		  the official list of eligible voters by reason other than a change of
		  residence, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Protection Against Wrongful Voter Purges Act.
		2.Notice and Review
			 Requirements for Removal of Individuals From Official List of Eligible Voters
			 by Reason Other Than Change of Residence
			(a)In
			 GeneralSection 8 of the National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg–6) is amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting after
			 subsection (i) the following new subsection:
					
						(j)Notice and
				Review Requirements For Removal of Individuals From List of Eligible Voters by
				Reason Other Than Change of Residence
							(1)Minimum notice
				prior to removal
								(A)In
				generalIn addition to any other requirements applicable under
				this section, a State may not remove a registrant from the official list of
				eligible voters for an election for Federal office by reason other than death
				or a change of residence unless the State provides the registrant with a notice
				of removal meeting the requirements of subparagraph (B) not later than 30 days
				before the date of the election.
								(B)Requirements for
				noticeThe notice required under this subparagraph shall be sent
				by forwardable mail, and shall include the following:
									(i)A
				statement that the State intends to remove the registrant from the official
				list of eligible voters for elections for Federal office.
									(ii)A
				description of the reasons for removal, including (in the case of an individual
				proposed to be removed by reason of criminal conviction) sufficient identifying
				information on the criminal conviction alleged to be the basis for removal to
				enable the registrant to determine whether the registrant was convicted of the
				offense cited in the notice.
									(iii)A statement that
				the registrant may obtain a review of the removal from an appropriate State
				election official in accordance with paragraph (2).
									(iv)A
				postage pre-paid and pre-addressed envelope and a clear list of contact
				information for the appropriate State election official that includes a mailing
				address, telephone number, and fax number.
									(2)Review of
				decision to remove
								(A)In
				generalA registrant who receives a notice of removal under
				paragraph (1) may submit a written request to a designated State election
				official to withdraw the notice and retain the registrant on the official list
				of eligible voters, and may include in the request such information and
				evidence as the registrant considers appropriate to show that the registrant is
				not subject to removal from the list under State law, including information and
				evidence showing that the registrant was not convicted of the criminal offense
				cited in the notice or that the period of ineligibility imposed as the result
				of a conviction of a criminal offense has expired (in the case of an individual
				proposed to be removed by reason of criminal conviction).
								(B)Response by
				StateNot later than 10 days after receiving a request from a
				registrant under subparagraph (A), the State shall review the information and
				evidence included and accept or reject the request, and shall notify the
				registrant in writing of its decision.
								(3)Special rules
				for removal by reason of death of registrantIn the case of an
				individual proposed to be removed by reason of death—
								(A)the notice of
				removal under paragraph (1) shall be addressed to the occupant of the most
				recent address of the registrant in the records of the appropriate State
				election official;
								(B)the notice shall
				include a statement that the occupant should notify the appropriate State
				election official immediately if the notice of the registrant’s death is in
				error;
								(C)if the notice of
				removal was issued in error, the registrant may submit a written request under
				paragraph (2) to withdraw the notice and retain the registrant on the official
				list of eligible voters; and
								(D)if the registrant
				submits such a written request, the State shall notify the registrant of the
				decision made under paragraph (2)(B) with respect to the request.
								(4)Opportunity to
				cast provisional ballotAny registrant who receives a notice of
				removal under paragraph (1) and believes that the removal decision was made in
				error shall be permitted to cast a provisional ballot in an election for
				Federal office in accordance with section 302(a) of the Help America Vote Act
				of 2002, and the vote cast by such a ballot shall be counted in the election
				(in accordance with the standards and procedures of such section) if it is
				determined that the removal decision was made in error.
							(5)No expansion of
				grounds for removalNothing
				in this subsection may be construed to require or authorize the establishment
				of any grounds for the removal of a registrant from the official list of
				eligible voters for an election for Federal office which were not in effect
				prior to the enactment of this
				subsection.
							.
				(b)Adoption of
			 Voluntary Guidance Regarding Audits of Computerized ListSection
			 311 of the Help America Vote Act of 2002 (42 U.S.C. 15501) is amended by adding
			 at the end the following new subsection:
				
					(d)Voluntary
				Guidance Regarding Audits of Computerized ListNot later than October 1, 2008, the
				Commission shall adopt voluntary guidance with respect to audits of the
				Statewide computerized voter registration list required to be maintained under
				section 303 so that each State will be able to ensure that the list reflects an
				accurate and complete count of all individuals who are validly registered to
				vote in elections for Federal office in the State and is secure against
				unauthorized
				uses.
					.
			(c)Conforming
			 Amendments
				(1)National Voter
			 Registration Act of 1993Section 8 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended—
					(A)in subsection
			 (a)(3)(B), by striking State law, and inserting State law
			 and consistent with the requirements of subsection (j),;
					(B)in subsection
			 (a)(4)(A), by striking the semicolon at the end and inserting and ,
			 consistent with the requirements of subsection (j);;
					(C)in the heading for
			 subsection (d), by inserting after Rolls the following:
			 by Reason of Change of
			 Residence; and
					(D)in subsection
			 (i)(2), by inserting after subsection (d)(2) the following:
			 and all persons to whom notices described in subsection
			 (j).
					(2)Help America
			 Vote Act of 2002Section 303(a) of the Help America Vote Act of
			 2002 (42 U.S.C. 15483(a)) is amended—
					(A)in paragraph
			 (2)(A)(i), by striking and (e) and inserting (e), and
			 (j); and
					(B)in paragraph
			 (4)(B), by striking Safeguards and inserting In addition
			 to meeting the applicable notice and review requirements of section 8 of the
			 National Voter Registration Act of 1993, safeguards.
					(d)Rule of
			 ConstructionNothing in this section or any amendment made by
			 this section may be construed—
				(1)to affect the
			 right of any individual to cast a provisional ballot under section 302(a) of
			 the Help America Vote Act of 2002; or
				(2)to prohibit any
			 State from providing individuals threatened with removal from the official list
			 of eligible voters in the State with greater protections than those required
			 under section 8(j) of the National Voter Registration Act of 1993 (as added by
			 subsection (a)).
				(e)Effective
			 DateThe amendments made by this section shall apply with respect
			 to the regularly scheduled general election for Federal office in November 2008
			 and each succeeding election for Federal office.
			3.Contents and Treatment
			 of Voter Registration Forms
			(a)Opportunity To
			 Correct Incomplete FormsSection 303(b)(4)(B) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(4)(B)) is amended by striking to
			 answer the question included on the mail voter registration form pursuant to
			 subparagraph (A)(i) and inserting to provide any information
			 required on any voter registration form used by the State under section 6 of
			 the National Voter Registration Act of 1993.
			(b)Completed
			 National Form Deemed Complete For All StatesSection 303(b) of
			 such Act (42 U.S.C. 15483(b)) is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Completed
				national form deemed complete for all States
							(A)Treatment of
				completed formIf an
				applicant for voter registration in a State submits a voter registration
				application form which contains all of the information required to be provided
				under the mail voter registration form developed by the Commission under
				section 9(a)(2) of the National Voter Registration Act of 1993 (whether the
				form submitted by the applicant is the form developed by the Commission or
				another form developed and used by the State under section 6(a) of the National
				Voter Registration Act of 1993), the State may not refuse to register the
				applicant as a voter on the ground that the applicant failed to complete the
				form.
							(B)Presumption in
				favor of registrationIn determining whether applicants meet the
				requirements for registering to vote in elections for Federal office in a
				State, State election officials shall act under the presumption that applicants
				should be
				registered.
							.
				4.Availability of
			 Updated Information for Registered Voters
			(a)Requiring States
			 To Make Updated Information Available to Registered
			 VotersSection 303(a)(1) of the Help America Vote Act of 2002 (42
			 U.S.C. 15483(a)(1)) is amended—
				(1)by redesignating
			 subparagraph (B) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (A) the following new subparagraphs:
					
						(B)Availability of
				updated version of list online and at polling places
							(i)In
				generalThe appropriate State
				or local election official shall ensure that, at each polling place for an
				election for Federal office and on a public website of the election official of
				each registrar’s jurisdiction, a list is available which shows—
								(I)all individuals registered to vote in that
				election at all polling places located in the registrar's jurisdiction, other
				than any individual who requests that the appropriate official exclude the
				individual’s name from the list; and
								(II)for each such individual, the polling place
				at which the individual is registered.
								(ii)Exclusion of
				addressesThe list required to be made available under clause (i)
				may not contain the address of any individual.
							(iii)TimingThe
				appropriate election official shall make the list required to be made available
				under clause (i)—
								(I)available not
				later than 72 hours after the applicable deadline under State law for
				registering to vote in elections for Federal office; or
								(II)in the case of a
				same-day registration State, available on a weekly basis during the 30-day
				period which ends on the date of the election.
								(iv)Permitting
				individuals to opt out of inclusion in publicly-posted listIf an
				individual requests that the appropriate election official exclude the
				individual’s name from the publicly posted list under this subparagraph—
								(I)the official shall
				exclude information relating to the individual from the publicly-posted list;
				and
								(II)the official shall
				notify the individual in a private and confidential manner of the polling place
				to which the individual is assigned in accordance with the timetable provided
				for making the list available under clause (iii).
								(v)DefinitionsIn
				this subparagraph—
								(I)the term registrar’s
				jurisdiction has the meaning given such term in section 8(j) of the
				National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(j)); and
								(II)the term same-day registration
				State means a State in which, under law that is in effect continuously
				on and after the date of the enactment of the Protection Against Wrongful Voter
				Purges Act, all voters in the State may register to vote at the polling place
				at the time of voting in a general election for Federal office.
								(C)Notification of
				changes in assigned polling placeIf an election official assigns
				an individual to a polling place which is different than the polling place at
				which the individual was registered to vote under the most recently available
				version of the list required to be made available under subparagraph (B)(i),
				the official shall notify the individual of the new polling place immediately
				upon making the
				assignment.
						.
				(b)Conforming
			 AmendmentSection 303(a)(1) of such Act (42 U.S.C. 15481(a)(1))
			 is amended—
				(1)in
			 subparagraph (A), by striking subparagraph (B) and inserting
			 subparagraph (C); and
				(2)in subparagraph
			 (C), as redesignated by subsection (a), by striking requirement under
			 subparagraph (A) and inserting requirements under subparagraphs
			 (A) and (B).
				5.Nonapplicability to
			 Certain StatesThis Act and
			 the amendments made by this Act shall not apply to a State in which, under a
			 State law in effect continuously on and after the date of the enactment of this
			 Act, there is no voter registration requirement for individuals in the State
			 with respect to elections for Federal office.
		6.Effective
			 DateSection 303(d)(2) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15483(d)(2)) is amended—
			(1)in subparagraph
			 (A), by striking Each State and inserting Except as
			 provided in subparagraph (C), each State;
			(2)in subparagraph
			 (B), by striking The provisions and inserting Except as
			 provided in subparagraph (C), the provisions; and
			(3)by adding at the
			 end the following new subparagraph:
				
					(C)Delayed
				effective date for certain provisionsTo the extent that any provision of
				subsection (b) was amended by the Protection Against Wrongful Voter Purges Act,
				such provision shall apply with respect to the next election for Federal office
				held after November 2008 and each succeeding election for Federal
				office.
					.
			
